Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s arguments and amendments filed February 14, 2022. 
 
Claims 12-14,18 and 22-25 are pending. Claims 1-11,15-17 and 19-21 have been cancelled. Claim 25 is new.

All prior rejections are maintained for the reasons set forth below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14,18 and 22-24   are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) and Bender (US 2010/0115706).

 Dunn does not teach the second process cycle and the exhaust process temperature of at least 60°C.
McDaniel teaches textile antibacterial finishing methods comprising treating textiles (column 12, line 25) with multiple application of antimicrobial agents to increase the amount of antimicrobial agent deposited per unit area on the surface (column 34, lines 35-47; abstract).
Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric at normal or high temperature ( paragraph 0092). Bender teaches a single bath process with exhaustion at 80°C, which meets the claimed limitation of above 60°C for 30 minutes (paragraph 0182). Bender teaches covalent bonding of the antimicrobial to the textile (paragraph 0109). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by first exhausting the textile with a polyhexamethylene biguanide and/or quaternary silicone antimicrobial agent followed by optional drying and then treating with a second padding treatment of the same or different 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by exhausting the quaternary ammonium silicone antimicrobials onto the fabrics at temperatures above 60°C because Bender teaches similar polyamide textiles are effectively rendered antimicrobial in a durable manner by using exhaust temperatures of 80°C for 30 minutes treatment with quaternary ammonium silicones followed by drying and curing.  

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) and Bender (US 2010/0115706) and further in view of Crudden (US 2008/0057134).
Dunn, McDaniel and Bender are relied upon as set forth above.
Dunn, McDaniel and Bender do not teach silver and propiconazole.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn, McDaniel and Bender by incorporating propiconazole and silver or silver ions into the treatment composition as Crudden teaches these compounds are effectively applied to textiles to provide antimicrobial and antifungal benefits. Crudden teaches the combination of antimicrobial and antifungals provide a synergy with respect to their bioefficacy (paragraph 0046) and have excellent long term durability and antimicrobial/antifungal activity (paragraph 0049).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12-14,17,22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74,76 and 77 of copending 16/982511. Although the claims at issue are not identical, they are not patentably distinct from each other because the comprising language of the instant claims allows for the inclusion of the amino acids or amino acid derivatives. Additionally exhaustion may be selected for the first process and padding for the second process. The same or different antimicrobials chosen from polyglucosamine, polyhexamethylene biguanide, and quaternary ammonium organosilanes in the first and second process steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed regarding the ODP rejections have been fully considered but they are not persuasive. The comprising language of the claim allows for the presence of additional materials such as the amino acid or amino acid derivative of the co-pending application. Furthermore, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.

10.	Applicant's arguments filed regarding Dunn (US 2011/0023206) in view of McDaniel (US 8,618,066) and Bender (US 2010/0115706) have been fully considered but Dunn clearly teaches applying the antimicrobials by an exhaust process (paragraph 0028) and drying and curing to fix the antimicrobial agent to the fabric (paragraph 0029). Dunn clearly teaches that the finishing process is not limited to antimicrobial agents and binders and padding, spraying, foam, etc. are just examples of methods of application (paragraph 0029). Bender teaches that after exhaust antimicrobial application the antimicrobials are dried and cured if needed. Using convention known drying and curing temperature ranges in any type of finishing process, and the examiner would argue exhaust dyeing is a type of finishing process, would be obvious as Dunn teaches antimicrobials are fixed to the substrate using drying and curing and Bender teaches exhaustion of antimicrobials is followed by drying and curing. Dunn teaches in dyeing and finishing the same amounts of the same antimicrobials are applied to the same fabric substrates so similar temperatures would be used to fix identical compounds in identical amounts to the same fabric substrate.  
Dunn allows for selection from the 212-430 degree F temperature (100-221°C) through routine experimentation by one of ordinary skill in the art. Selection from a range is obvious absent unexpected results demonstrated through comparative data for a particular subset of the range. Applicant alleges the unexpected data results of selection from the range on pages 85-96 of the specification from page 92-84 and Figures 9-14. The examiner argues this data is not commensurate in scope with the claims as the claim is much broader than the scope of the data. The claims are to any fabric but the data are for Example A: 100% cotton treated with 1% poyhexamethylene biguanide, 0.8% dimethyloctadecyl[3-(trimethyloxysilyl)propyl] ammonium chloride and 1% polyglucosamine and Example B: 65%polyester/35%cotton using 0.35% The examiner suggests to overcome the prior art of record, applicant amend the claims to include 0.2-5% owf antimicrobial, 75-95 degrees C temp for exhaustion and 50-90 minutes for treatment as applicant’s specification demonstrates these parameters provide the fabric with an unexpected log reduction of antimicrobial performance as demonstrated in Tables I.1.(2), I.2., I.3., I.4.,I.5.,I.2 (1).II.2.(1), II.2.(2), II.2(3),II.3. It is noted from these data that particular times, temperatures and concentrations are necessary to achieve unexpected results, not just curing times of 160-190 degrees C. The examiner suggests applicant distinguish the first process steps from the second process steps as both the first and second steps have liquor applications, washing and drying. The second step could be designated “second liquor application”, “second drying” etc. 
Bender is only relied upon for the teaching of a single bath process with exhaustion at 80°C that includes antimicrobials and therefore allows for exhaustion of the antimicrobial at the claimed temperature and this can be combined with the teachings of Gunn which teach exhaustion of antimicrobial followed by drying/curing at 212-430°F (100-221°C) for 5 seconds to 4 minutes to fix (adhere) the antimicrobials to the fabric. It would be obvious to use a known antimicrobial exhaustion temperature for other methods of antimicrobial exhaustion. 
McDaniel explicitly teaches that when semi-porous materials such as fabrics are treated it is within the scope of the invention to impregnate the substrate with the antimicrobial and the liquidity of the composition is capable of penetrating into the pores of the substrate, therefore the antimicrobial is deposited onto the internal surfaces as well as the exterior ones (column 35, lines 20-40). This directly rebut applicant’s argument that the coatings are simply surface coatings as they are definitively taught by McDaniel as impregnating agents of the internal spaces of the porous fiber. One of ordinary skill in the art would clearly have been motivated to apply the antimicrobial treatment internally and to the surface and use repeat applications and different techniques as needed to ensure inhibiting microbe growth inside and on the surface of any fabric, especially those outdoors as McDaniel clearly teaches indoor and outdoor materials such as fabrics and stone walls are susceptible to mold. Since stone and fabrics are listed together it is understood that they can be treated similarly by the impregnation methods, including porous outdoor concrete and outdoor and indoor fabrics (column 34, lines 24-38). 
IT is the examiner central position that the claims are drawn to combining conventional antimicrobial agents in well-known exhausting and padding process at conventional temperatures and times that can be adjusted to maximize antimicrobial attachment, efficacy and durability on the textiles to which they are applied. These parameters are obvious to adjust through routine experimentation especially when the prior art teaches overlapping ranges and times in the same methods of treatment. Applicant has demonstrated unexpected results in certain conditions highlighted by the examiner above, but in the current broad claim language, the results are not commensurate in scope with the claims. The claims must be narrowed in scope to reasonable match the data provided to overcome the prior art of record, In the absence of narrowing of the claims to match the data, it would still be obvious to select from the times, temperatures, exhaust and padding application methods, types of textiles and antimicrobials used as these are all conventional in the art of providing durably and efficacious antimicrobial treatments to fabrics. Accordingly the rejections are maintained.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/AMINA S KHAN/Primary Examiner, Art Unit 1761